MEMORANDUM **
Herbert Gilbert appeals pro se from the district court’s order denying leave to file a motion under Rule 60 of the Federal Rules of Civil Procedure in his action filed under the False Claims Act, 31 U.S.C. § 3729 et seq. We have jurisdiction under 28 U.S.C. § 1291. We review the application of a vexatious litigant order for an abuse of discretion. See Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990). We affirm.
In a prior appeal, this court affirmed the district court’s imposition of a pre-filing review order requiring Gilbert to seek permission to file any future motions or actions relating to the same claims. See United States ex rel. Gilbert v. Bay Area Rapid Transit Dist., 61 Fed.Appx. 488 (9th Cir.2003) (unpublished memorandum disposition). As the allegations in the instant application are covered by the prefiling review order, we affirm the district court’s denial of Gilbert’s petition for leave to file a Rule 60(b) motion.
The district court did not abuse its discretion when it denied Gilbert’s motion for reconsideration because he did not identify any new evidence, change in law, clear error, or manifest injustice. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
Gilbert’s outstanding motions are denied.
The defendants’ request for judicial notice of the supplemental excerpts of record filed in United States ex rel. Gilbert v. Bay Area Rapid Transit Dist., 142 Fed.Appx. 964 (9th Cir.2005) (unpublished memorandum disposition), is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.